Exhibit 10.8

SEPARATION BENEFITS PLAN

(AND SUMMARY PLAN DESCRIPTION)

EFFECTIVE FEBRUARY 13, 2012

THIS SEPARATION BENEFITS PLAN (this “Plan”) was established effective
February 13, 2012 (the “Effective Date”). One of the purposes of this Plan is to
provide for severance and change of control benefits to certain eligible
executives of Waste Connections, Inc. (the “Company”) in the event that
employment with the Company is involuntarily terminated.

This Plan is intended to be an unfunded “top hat” welfare plan subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This Plan
document is also the summary plan description of this Plan.

 

  1. General Eligibility. An executive is eligible for the benefits provided
under this Plan (a “Participant”) only if (i) the Compensation Committee of the
Board designates the executive as eligible to participate in the Plan and
(ii) the Company provides the executive with a letter agreement (the “Letter
Agreement”) signed by a duly authorized officer of the Company confirming the
executive’s eligibility for this Plan. The Letter Agreement shall be in the form
attached hereto (which form may be amended from time to time in the sole
discretion of the Plan Administrator).

 

  2. Position and Responsibilities. The Participant’s position and
responsibilities shall be as set forth in his or her Letter Agreement. The
Participant shall devote such time and attention to his or her duties as are
necessary to the proper discharge of his or her responsibilities hereunder. The
Participant agrees to perform all duties consistent with (a) policies
established from time to time by the Company and (b) all applicable legal
requirements.

 

  3. Term. The period of this Plan shall commence on the Effective Date and
shall continue through to the third anniversary of the Effective Date (the
“Term”). On each anniversary of the Effective Date of this Plan, commencing on
the first anniversary of the Effective Date, this Plan shall be extended
automatically an additional year, thus extending the Term of this Plan to three
years from such date, unless the Company shall have given notice of termination
or non-renewal hereof to the Participant or the Participant shall have given
notice of termination to the Company, as provided herein.

 

  4. Compensation, Benefits and Reimbursement of Expenses. The Participant’s
base salary (“Base Salary”), performance bonus (“Bonus”), equity grant
eligibility and benefits shall be as set forth in his or her Letter Agreement.

 

  5. Confidentiality. During the Term of the Participant’s employment with the
Company and at all times thereafter, the Participant shall not, without the
prior written consent of the Company, divulge to any third party or use for his
or her own benefit or the benefit of any third party or for any purpose other
than the exclusive benefit of the Company, any confidential or proprietary
business or technical information revealed, obtained or developed in the course
of his or her employment with the Company and which is otherwise the property of
the Company or any of its affiliated corporations, including, but not limited
to, trade secrets, customer lists, formulae and processes of manufacture;
provided, however, that nothing herein contained shall restrict the
Participant’s ability to make such disclosures during the course of his or her
employment as may be necessary or appropriate to the effective and efficient
discharge of his or her duties to the Company.

 

  6.

Property. Both during the Term of his or her employment and thereafter, the
Participant shall not remove from the Company’s offices or premises any Company
documents, records, notebooks, files, correspondence, reports, memoranda and
similar materials or property of any kind unless necessary in accordance with
the duties and responsibilities of his or her employment. In the event that any
such material or property is removed, it shall be returned to its proper file or
place of safekeeping as promptly as possible. The Participant shall not make,
retain, remove or distribute any copies, or divulge to any third person the
nature or contents of any of the foregoing or of any other oral or written
information to which he may have access, except as disclosure shall be necessary
in the performance of his or her assigned duties.



--------------------------------------------------------------------------------

  On the termination of his or her employment with the Company, the Participant
shall leave with or return to the Company all originals and copies of the
foregoing then in his or her possession or subject to his or her control,
whether prepared by the Participant or by others.

 

  7. Termination By Company.

 

  a. Termination for Cause. The employment of the Participant may be terminated
for Cause at any time by the Board of Directors (the “Board”); provided,
however, that before the Company may terminate the Participant’s employment for
Cause for any reason that is susceptible to cure, the Company shall first send
the Participant written notice of its intention to terminate the Participant’s
employment with the Company for Cause, specifying in such notice the reasons for
such Cause and those conditions that, if satisfied by the Participant, would
cure the reasons for such Cause, and the Participant shall have 60 days from
receipt of such written notice to satisfy such conditions. If such conditions
are satisfied within such 60-day period, the Company shall so advise the
Participant in writing. If such conditions are not satisfied within such 60-day
period, the Company may thereafter terminate the Participant’s employment with
the Company for Cause on written Notice of Termination (as defined in
Section 9(a)) delivered to the Participant describing with specificity the
grounds for termination.

Immediately on termination of employment pursuant to this Section 7(a), the
Company shall pay to the Participant in a lump sum his or her then current Base
Salary on a prorated basis to the Date of Termination (as defined in
Section 9(b)). For the avoidance of doubt, upon termination of employment for
Cause, the Participant shall be subject to the non-competition and
non-solicitation provisions of Section 12. On the Participant’s termination of
employment pursuant to this Section 7(a), the Participant shall not be entitled
to any additional benefits or compensation above accrued but unpaid amounts, to
the extent required by applicable law. On termination of employment pursuant to
this Section 7(a), the Participant shall forfeit his or her Bonus for the year
in which such termination occurs. In addition, on termination pursuant to this
Section 7(a), the Participant shall forfeit all outstanding but unvested stock
options, unvested restricted stock, unvested restricted stock units (“RSUs”) and
any other unvested equity awards related to the capital stock of the Company
(such stock options, restricted stock, RSUs and other equity awards together,
the “equity awards”).

For purposes of this Plan, “Cause” shall mean:

 

  1. a material breach of any of the terms of this Plan that is not immediately
corrected following written notice of default specifying such breach;

 

  2. a breach of any of the provisions of Section 12;

 

  3. repeated intoxication with alcohol or drugs while on Company premises
during its regular business hours to such a degree that, in the reasonable
judgment of the other managers of the Company, the Participant is abusive or
incapable of performing his or her duties and responsibilities under this Plan;

 

  4. conviction of a felony; or

 

  5. misappropriation of property belonging to the Company and/or any of its
affiliates.

 

  b.

Termination Without Cause. The employment of the Participant may be terminated
without Cause at any time by the Board on delivery to the Participant of a
written Notice of Termination (as defined in Section 9(a)). On a termination of
Participant’s employment without Cause, the Company shall pay to the
Participant, in lieu of any payments under Section 4 for the remainder of the
Term, an amount as set forth in the Participant’s Letter Agreement. Unless
otherwise provided for in the Participant’s Letter Agreement, such amount shall
be paid as follows: one-third on the Date of Termination and provided that the
Participant has complied with the provisions of Section 12 hereof, one-third on
each of the first and second anniversaries of the Date of Termination. In
addition, on termination of the Participant under this Section 7(b), all of the
Participant’s outstanding but unvested time-based equity awards shall
immediately vest and become exercisable



--------------------------------------------------------------------------------

  and all restrictions thereon shall lapse, as applicable. The Participant’s
outstanding but unvested equity awards that vest or become earned based on the
achievement of pre-established performance goals or criteria over a specified
time period shall vest or become earned on a pro-rata basis following the
Board’s or Compensation Committee’s determination of actual achievement of the
Company’s performance measures following the end of the performance cycle, based
on the total number of months in the performance cycle that the Participant was
employed by the Company. The term of any stock options shall be extended to the
earlier of (i) the third anniversary of the Participant’s termination (or such
other date, as provided for in the Participant’s Letter Agreement) or (ii) the
expiration of the original term of such stock options. The Participant
acknowledges that extending the term of any incentive stock option pursuant to
this Section could cause such stock option to lose its tax-qualified status
under the Internal Revenue Code of 1986, as amended (the “Code”), and agrees
that the Company shall have no obligation to compensate the Participant for any
additional taxes that he or she incurs as a result.

 

  c. Termination on Disability. If during the Term the Participant should fail
to perform his or her duties hereunder on account of physical or mental illness
or other incapacity which the Board shall in good faith determine renders the
Participant incapable of performing his or her duties hereunder, and such
illness or other incapacity shall continue for a period of more than six
(6) consecutive months (“Disability”), the Company shall have the right, on
written Notice of Termination (as defined in Section 9(a)) delivered to the
Participant to terminate the Participant’s employment under this Plan. During
the period that the Participant shall have been incapacitated due to Disability,
the Participant shall continue to receive the full Base Salary at the rate then
in effect until the Date of Termination (as defined in Section 9(b)) pursuant to
this Section 7(c). On the Date of Termination, unless otherwise provided for in
the Participant’s Letter Agreement, the Company shall pay to the Participant an
amount equal to (i) the Base Salary remaining payable to the Participant for the
full remaining Term, plus (ii) a pro-rated portion of the target Bonus available
to the Participant under Section 4 for the year in which the termination occurs.
Unless otherwise provided for in the Participant’s Letter Agreement, such amount
shall be paid as follows: one-third on the Date of Termination and provided that
the Participant has complied with the provisions of Section 12 hereof, one-third
on each of the first and second anniversaries of the Date of Termination;
provided, however, that following the Participant’s termination of employment
pursuant to this Section 7(c) but before the installments have commenced or
concluded, the installments (or any remaining portion thereof) shall be
aggregated and made in a lump sum upon the earlier of the Participant’s death or
disability (as such term is defined under Treasury Regulation
Section 1.409A-3(i)(4)). In addition, on such termination, all of the
Participant’s outstanding but unvested time-based equity awards shall
immediately vest and become exercisable and all restrictions thereon shall
lapse, as applicable. The Participant’s outstanding but unvested equity awards
that vest or become earned based on the achievement of pre-established
performance goals or criteria over a specified time period shall vest or become
earned on a pro-rata basis following the Board’s or Compensation Committee’s
determination of actual achievement of the Company’s performance measures
following the end of the performance cycle, based on the total number of months
in the performance cycle that the Participant was employed by the Company. The
term of any stock options shall be extended to the earlier of (i) the third
anniversary of the Participant’s termination (or such other date, as provided
for in the Participant’s Letter Agreement) or (ii) the expiration of the
original term of such stock options. The Participant acknowledges that extending
the term of any incentive stock option pursuant to this Section could cause such
stock option to lose its tax-qualified status under the Code, and agrees that
the Company shall have no obligation to compensate the Participant for any
additional taxes that he or she incurs as a result.

 

  d.

Death. If the Participant dies during the Term the Company shall pay to the
Participant’s estate the payments and other benefits applicable to termination
without Cause set forth in Section 7(b) hereof. Any cash payments shall be paid
in a lump sum on or within 60 days following the date of death. In addition, on
termination of the Participant under this Section 7(d), all of the Participant’s
outstanding but unvested time-based equity awards shall immediately vest and
become exercisable and all restrictions thereon shall lapse, as applicable. The
Participant’s outstanding but unvested



--------------------------------------------------------------------------------

  equity awards that vest or become earned based on the achievement of
pre-established performance goals or criteria over a specified time period shall
vest or become earned on a pro-rata basis following the Board’s or Compensation
Committee’s determination of actual achievement of the Company’s performance
measures following the end of the performance cycle, based on the total number
of months in the performance cycle that the Participant was employed by the
Company. The term of any stock options shall be extended to the earlier of
(i) the third anniversary of the Participant’s termination (or such other date,
as provided for in the Participant’s Letter Agreement) or (ii) the expiration of
the original term of the stock options. The Participant acknowledges that
extending the term of any incentive stock option pursuant to this Section could
cause such stock option to lose its tax-qualified status under the Code, and
agrees that the Company shall have no obligation to compensate the Participant
for any additional taxes that he or she incurs as a result. The provisions of
this Section 7(d) shall not affect the entitlements of the Participant’s heirs,
executors, administrators, legatees, beneficiaries or assigns under any employee
benefit plan, fund or program of the Company.

 

  8. Termination By Participant.

 

  a. Termination for Good Reason. Unless otherwise provided for in the
Participant’s Letter Agreement, in the event the Participant terminates his or
her employment with the Company for Good Reason (as defined below), the
Participant shall be entitled to receive, and the Company agrees to pay and
deliver, the payments and other benefits applicable to termination without Cause
set forth in Section 7(b) hereof at the times and subject to the conditions set
forth therein. In addition, on termination of the Participant under this
Section 8(a), all of the Participant’s outstanding but unvested time-based
equity awards shall immediately vest and become exercisable and all restrictions
thereon shall lapse, as applicable. The Participant’s outstanding but unvested
equity awards that vest or become earned based on the achievement of
pre-established performance goals or criteria over a specified time period shall
vest or become earned on a pro-rata basis following the Board’s or Compensation
Committee’s determination of actual achievement of the Company’s performance
measures following the end of the performance cycle, based on the total number
of months in the performance cycle that the Participant was employed by the
Company. The term of any stock options shall be extended to the earlier of
(i) the third anniversary of the Participant’s termination (or such other date,
as provided for in the Participant’s Letter Agreement) or (ii) the expiration of
the original term of such stock options. The Participant acknowledges that
extending the term of any incentive stock option pursuant to this Section could
cause such stock option to lose its tax-qualified status under the Code, and
agrees that the Company shall have no obligation to compensate the Participant
for any additional taxes that he or she incurs as a result.

For purposes of this Agreement, “Good Reason” shall mean:

 

  1. assignment to the Participant of duties inconsistent with and resulting in
a diminution of his or her position (including status, offices, titles,
responsibilities and reporting requirements), authority, duties or
responsibilities as they existed on the Effective Date of this Plan; or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities; a substantial alteration in the title(s)
of the Participant (so long as the existing corporate structure of the Company
is maintained); provided, however, that the Participant’s failure to serve in
the same position (including status, offices, titles, responsibilities and
reporting requirements) with the ultimate parent of the Company shall constitute
“Good Reason”;

 

  2. the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from its present location without the
Participant’s prior approval;

 

  3. a material reduction by the Company in the Participant’s total annual cash
compensation, defined as Base Salary and target Bonus, without the Participant’s
prior approval;

 

  4. on or after a Change in Control (as defined in Section 10(b) herein), a
material reduction by the Company in the Participant’s total annual
compensation, defined as Base Salary, target Bonus and equity incentive
compensation opportunities, without the Executive’s prior approval;



--------------------------------------------------------------------------------

  5. a failure by the Company to continue in effect, without substantial change,
any benefit plan or arrangement in which the Participant was participating or
the taking of any action by the Company which would adversely affect the
Participant’s participation in or materially reduce his or her benefits under
any benefit plan (unless such changes apply equally to all other management
employees of Company);

 

  6. any material breach by the Company of any provision of this Plan without
the Participant having committed any material breach of his or her obligations
hereunder, which breach is not cured within twenty (20) days following written
notice thereof to the Company of such breach; or

 

  7. the failure of the Company to obtain the assumption of this Plan by any
successor entity.

 

  b. Termination Without Good Reason. The Participant may terminate his or her
employment hereunder without Good Reason on written Notice of Termination
delivered to the Company setting forth the effective date of termination. If the
Participant terminates his or her employment without Good Reason, he shall be
entitled to receive, and the Company agrees to pay on the Date of Termination,
his or her current Base Salary on a prorated basis to such Date of Termination.
For the avoidance of doubt, upon termination of employment without Good Reason,
the Participant shall be subject to the non-competition and non-solicitation
provisions of Section 12. On the Participant’s termination of employment
pursuant to this Section 7(a), the Participant shall not be entitled to any
additional benefits or compensation above accrued but unpaid amounts, to the
extent required by applicable law; and, the Participant shall forfeit his or her
Bonus for the year in which such termination occurs. In addition, the
Participant shall forfeit all outstanding but unvested equity awards.

 

  9. Provisions Applicable to Termination of Employment.

 

  a. Notice of Termination. Any purported termination of Participant’s
employment by the Company pursuant to Section 7 shall be communicated by Notice
of Termination to the Participant as provided herein, and shall state the
specific termination provisions in this Plan relied on and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment (“Notice of Termination”). If the
Participant terminates under Section 8, he or she shall give the Company a
Notice of Termination.

 

  b. Date of Termination. For the purposes of this Plan, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Participant (provided the Participant has not returned to duty on a
full-time basis during such 30-day period), if the Participant’s employment is
terminated by the Company for any reason other than Disability, the date
specified in the Notice of Termination, or if the Participant’s employment is
terminated by the Participant for any reason, the date specified in the Notice
of Termination which shall be within 30 days of the date such Notice of
Termination is given.

 

  c. Benefits on Termination. On termination of the Participant’s employment by
the Company pursuant to Section 7 or by the Participant pursuant to Section 8,
all profit-sharing, deferred compensation and other retirement benefits payable
to the Participant under benefit plans in which the Participant then
participated shall be paid to the Participant in accordance with the provisions
of the respective plans.

 

  d.

Required Payment Delay. Notwithstanding anything to the contrary in this Plan,
no compensation or benefits payable by reason of the Participant’s termination
of employment that are deemed non-qualified deferred compensation subject to
Section 409A of the Code shall be payable by reason of the Participant’s
termination of employment pursuant to this Plan unless such termination of
employment constitutes a “separation from service” with the Company (“Separation
from Service”) within the meaning of Section 409A of the Code and the Department
of Treasury regulations and other guidance promulgated thereunder (“Section
409A”). If the Participant is deemed to be a “specified employee” (as determined
by the Company in accordance with Section 409A) at the time of the Participant’s
Separation from Service, to the extent delayed



--------------------------------------------------------------------------------

  commencement of any portion of the benefits to which the Participant is
entitled under this Plan is required in order to avoid a prohibited distribution
under Section 409A, such portion of the Participant’s benefits shall not be
provided to the Participant prior to the first business day following the
expiration of the six-month period measured from the date of the Participant’s
Separation from Service (or such earlier date upon which such amount can be paid
under Section 409A without resulting in a prohibited distribution, including as
a result of Participant’s death). Upon the first business day following the
expiration of the applicable period described in the foregoing sentence, all
payments deferred pursuant to this Section shall be paid in a lump sum to the
Participant, and any remaining payments due under this Plan shall be paid as
otherwise provided herein.

 

  e. Non-Renewal of Plan. For the avoidance of doubt, neither the Company’s
notice of its intent not extend the Term of this Plan nor the expiration of the
Term of this Plan shall be treated as a termination of the Participant by the
Company without Cause.

 

  10. Change In Control.

 

  a. Payments on Change in Control. Subject to Section 9(d) above, if a Change
in Control (as defined below) occurs during the Term and the Participant’s
employment with the Company is terminated without Cause or by the Participant
for Good Reason, in each case within two (2) years after the effective date of
the Change in Control, then, and the Participant shall be entitled to receive
and the Company agrees to pay to the Participant, in lieu of payments under
Section 4 for the remainder of the Term, an amount as set forth in the
Participant’s Letter Agreement. Such amount shall be paid in a lump sum on or
within 60 days following the Date of Termination.

 

  b. Definitions. For the purposes of this Plan, a Change in Control shall be
deemed to have occurred if (i) there shall be consummated (aa) any
reorganization, liquidation or consolidation of the Company, or any merger or
other business combination of the Company with any other corporation, other than
any such merger or other combination that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such transaction, (bb) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company, or if (ii) any “person”
(as defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of fifty
percent (50%) or more of the Company’s outstanding voting securities (except
that for purposes of this Section 10(b), “person” shall not include any person
(or any person that controls, is controlled by or is under common control with
such person) who as of the date of this Plan owns ten percent (10%) or more of
the total voting power represented by the outstanding voting securities of the
Company, or a trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or a corporation that is owned directly or
indirectly by the stockholders of the Company in substantially the same
percentage as their ownership of the Company) or if (iii) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the entire Board shall cease for any reason to constitute at least
one-half of the membership thereof unless the election, or the nomination for
election by the Company’s shareholders, of each new director was approved by a
vote of at least one-half of the directors then still in office who were
directors at the beginning of the period.

The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of fifty percent (50%) or more of the Company’s outstanding voting
securities.



--------------------------------------------------------------------------------

No benefits deemed non-qualified deferred compensation subject to Section 409A
shall be payable upon a Change in Control pursuant to this Plan unless such
Change in Control constitutes a “change in control event” with respect to the
Company within the meaning of Section 409A.

 

  11. Limitation on Payments. Notwithstanding any other provisions of this Plan,
in the event that any payment or benefit received or to be received by the
Participant, whether pursuant to the terms of this Plan or any other plan,
arrangement or agreement (all such payments and benefits being hereinafter
referred to as the “Total Payments”), would be subject (in whole or part), to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Total Payments shall be reduced as set forth herein, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the amount of all federal, state and local income and employment taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to the Participant (based on
the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing) on such reduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the amount of all federal, state and local income and employment
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to the
Participant (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing) on such Total
Payments and the amount of Excise Tax to which the Participant would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). The Total Payments shall be reduced by the Company in
its reasonable discretion in the following order: (A) reduction of any cash
severance payments otherwise payable to the Participant that are exempt from
Section 409A, (B) reduction of any other cash payments or benefits otherwise
payable to the Participant that are exempt from Section 409A, but excluding any
payment attributable to the acceleration of vesting or payment with respect to
any equity award that is exempt from Section 409A, (C) reduction of any other
payments or benefits otherwise payable to the Participant on a pro-rata basis or
such other manner that complies with Section 409A, but excluding any payment
attributable to the acceleration of vesting and payment with respect to any
equity award that is exempt from Section 409A, and (D) reduction of any payments
attributable to the acceleration of vesting or payment with respect to any
equity award that is exempt from Section 409A. For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax, (i) no portion of the Total Payments the receipt or enjoyment of which the
Participant shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of Section 280G(b) of the Code shall
be taken into account, (ii) no portion of the Total Payments shall be taken into
account which, in the opinion of independent counsel, consultants or advisors of
nationally recognized standing (“Independent Advisors”) selected by the Company,
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

 

  12. Non-Competition and Non-Solicitation.

 

  a.

In consideration of the provisions hereof and the payments provided under
Sections 7, 8 and 10(a), for the Restricted Period (as hereinafter defined), the
Participant will not, except as specifically provided below, anywhere in any
county in any state in which the Company is engaged in business as of such
termination date (the “Restricted Territory”), directly or indirectly, acting
individually or as the owner, shareholder, partner or management employee of any
entity, (i) engage in the operation of a solid waste collection, transporting or
disposal business, transfer



--------------------------------------------------------------------------------

  facility, recycling facility, materials recovery facility or solid waste
landfill; (ii) enter the employ as a manager of, or render any personal services
to or for the benefit of, or assist in or facilitate the solicitation of
customers for, or receive remuneration in the form of management salary,
commissions or otherwise from, any business engaged in such activities in such
counties; or (iii) receive or purchase a financial interest in, make a loan to,
or make a gift in support of, any such business in any capacity, including
without limitation, as a sole proprietor, partner, shareholder, officer,
director, principal agent or trustee; provided, however, that the Participant
may own, directly or indirectly, solely as an investment, securities of any
business traded on any national securities exchange, provided the Participant is
not a controlling person of, or a member of a group which controls, such
business and further provided that the Participant does not, in the aggregate,
directly or indirectly, own two percent (2%) or more of any class of securities
of such business. The term “Restricted Period” shall mean the earlier of (i) the
maximum period allowed under applicable law, and (ii) until the end of the 12th
full month following the Date of Termination.

 

  b. During the Restricted Period, the Participant shall not (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in the Restricted
Territory (ii) solicit any residential or commercial customer of the Company to
enter into a solid waste collection account relationship with a competitor of
the Company in the Restricted Territory, (iii) solicit any such public entity to
enter into a franchise agreement with any such competitor, (iv) solicit any
officer, employee or contractor of the Company to enter into an employment or
contractor agreement with a competitor of the Company or otherwise interfere in
any such relationship, or (v) solicit on behalf of a competitor of the Company
any prospective customer of the Company in the Restricted Territory that the
Participant called on or was involved in soliciting on behalf of the Company
during the Term, in each case until the end of the 12th full month following the
Date of Termination.

 

  c. If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 12 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specified words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Plan shall be enforceable
as so modified after the expiration of the time within which the judgment may be
appealed.

 

  13. Indemnification. As an employee and agent of the Company, the Participant
shall be fully indemnified by the Company to the fullest extent permitted by
applicable law in connection with his or her employment hereunder.

 

  14. Survival of Provisions. The obligations of the Participant under Sections
5, 6 and 12 of this Plan and of the Company under Section 13 of this Plan shall
survive both the termination of the Participant’s employment and this Plan.

 

  15. ERISA Matters.

 

  a. Generally. This Plan is intended to be an unfunded “top hat” welfare plan
within the meaning of US Department of Labor Regulation Section 2540.104-24 (a
“Top Hat Plan”), and, to the extent applicable, shall be subject to ERISA.

 

  b.

Funding. This Plan shall be maintained in a manner to be considered “unfunded”
for purposes of ERISA. The Company shall be required to make payments only as
benefits become due and payable. No person shall have any right, other than the
right of an unsecured general creditor against the Company, with respect to the
benefits payable hereunder, or which may be payable hereunder, to any
Participant, surviving spouse or beneficiary hereunder. If the Company, acting
in its sole discretion, establishes a reserve or other fund associated with this
Plan, no person shall have any right to or interest in any specific amount or
asset of such reserve or fund by reason of



--------------------------------------------------------------------------------

  amounts which may be payable to such person under this Plan, nor shall such
person have any right to receive any payment under this Plan except as and to
the extent expressly provided in this Plan. The assets in any such reserve or
fund shall be part of the general assets of the Company, subject to the control
of the Company.

 

  c. Claims Procedures.

 

  1. Participant does not normally need to present a formal claim to receive
benefits payable under this Plan.

 

  2. If any person (the “Claimant”) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to the Plan, the Claimant must file a formal claim,
in writing, with the Board. This requirement applies to all claims that any
Claimant has with respect to the Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Board determines, in its sole
discretion, that it does not have the power to grant all relief reasonably being
sought by the Claimant.

 

  3. A formal claim must be filed within 90 days after the date the Claimant
first knew or should have known of the facts on which the claim is based, unless
Board in writing consents otherwise. The Board will provide a Claimant, on
request, with a copy of the claims procedures established under subsection (d).

 

  4. The Board has adopted procedures for considering claims (which are set
forth in Appendix A), which it may amend from time to time, as it sees fit.
These procedures will comply with all applicable legal requirements. These
procedures may provide that final and binding arbitration will be the ultimate
means of contesting a denied claim (even if the Board or its delegates have
failed to follow the prescribed procedures with respect to the claim). The right
to receive benefits under this Plan is contingent on a Claimant using the
prescribed claims procedures to resolve any claim.

 

  d. Rights Under ERISA. Appendix B sets forth certain rights and information to
which the Participant is entitled under ERISA.

 

  16. Section 409A Matters.

 

  a. To the extent applicable, this Plan shall be interpreted and applied
consistent and in accordance with or exempt from Section 409A. Notwithstanding
any provision of this Plan to the contrary, if the Company determines that any
compensation or benefits payable under this Plan may not either be exempt from
or compliant with Section 409A, the Company may, with the Participant’s prior
written consent, adopt such amendments to this Plan or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this Plan
from Section 409A and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A;
provided, however, that this Section 16(a) does not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, and in any event, no such action shall reduce the amount of
compensation that is owed to the Participant under this Plan without the
Participant’s prior written consent.

 

  b. To the extent permitted under Section 409A, any separate payment or benefit
under this Plan or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any
other applicable exception or provision of Section 409A.



--------------------------------------------------------------------------------

  c. To the extent that any payments or reimbursements provided to the
Participant under this Plan are deemed to constitute compensation to which
Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid or reimbursed to the Participant reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Participant’s right to such payments or
reimbursement shall not be subject to liquidation or exchange for any other
benefit.

 

  d. For purposes of Section 409A, the Participant’s right to receive any
installment payments under this Plan shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment.

 

  17. No Duty to Mitigate; No Offset. The Participant shall not be required to
mitigate damages or the amount of any payment contemplated by this Plan, nor
shall any such payment be reduced by any earnings that the Participant may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Plan.

 

  18. Assignment; Binding Plan. The Company may assign this Plan to any parent,
subsidiary, affiliate or successor of the Company. This Plan is not assignable
by the Participant and is binding on him and his or her executors and other
legal representatives. This Plan shall bind the Company and its successors and
assigns and inure to the benefit of the Participant and his or her heirs,
executors, administrators, personal representatives, legatees or devisees. The
Company shall assign this Plan to any entity that acquires its assets or
business.

 

  19. Notice. Any written notice under this Plan shall be personally delivered
to the other party or sent by certified or registered mail, return receipt
requested and postage prepaid, to such party at the address set forth in the
records of the Company or to such other address as either party may from time to
time specify by written notice.

 

  20. Entire Plan; Amendments. This Plan contains the entire agreement of the
parties relating to the Participant’s employment and supersedes all oral or
written prior discussions, agreements and understandings of every nature between
them. This Plan may not be amended except by an agreement in writing signed by
the Company and the Participant.

 

  21. Waiver. The waiver of a breach of any provision of this Plan shall not
operate or as be construed to be a waiver of any other provision or subsequent
breach of this Plan.

 

  22. Governing Law and Jurisdictional Agreement. This Plan is intended to be a
Top Hat Plan and shall be interpreted, administered and enforced in accordance
with ERISA. It is expressly intended that ERISA preempt the application of state
laws to this Plan to the maximum extent permitted by Section 514 of ERISA. To
the extent that state law is applicable, the statutes and common law of the
jurisdiction in which the Participant resides shall apply, excluding any that
mandate the use of another jurisdiction’s laws. The parties irrevocably and
unconditionally submit to the jurisdiction and venue of any court, federal or
state, situated within Montgomery County, Texas, for the purpose of any suit,
action or other proceeding arising out of, or relating to or in connection with,
this Plan.

 

  23. Severability. In case any one or more of the provisions contained in this
Plan is, for any reason, held invalid in any respect, such invalidity shall not
affect the validity of any other provision of this Plan, and such provision
shall be deemed modified to the extent necessary to make it enforceable.

 

  24.

Enforcement. It is agreed that it is impossible to measure fully, in money, the
damage which will accrue to the Company in the event of a breach or threatened
breach of Section 5, 6 or 12 of this Plan, and, in any action or proceeding to
enforce the provisions of Section 5, 6 or 12 hereof, the Participant waives the
claim or defense that the Company has an adequate remedy at law and will not
assert the claim or defense that



--------------------------------------------------------------------------------

  such a remedy at law exists. The Company is entitled to injunctive relief to
enforce the provisions of such sections as well as any and all other remedies
available to it at law or in equity without the posting of any bond. The
Participant agrees that if the Participant breaches any provision of Section 12,
the Company may discontinue and terminate all severance payments and benefits
under the Plan and recover as partial damages all profits realized by the
Participant at any time prior to such recovery on the exercise of any equity
award and the subsequent sale of the underlying stock and may also cancel any or
all outstanding equity awards held by the Participant.

 

  25. Counterparts. This Plan may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

 

  26. Due Authorization. The execution of this Plan has been duly authorized by
the Company by all necessary corporate action.



--------------------------------------------------------------------------------

APPENDIX A

Detailed Claims And Arbitration Procedures

 

  1. Claims Procedure

Initial Claims

All claims shall be presented to the Plan Administrator in writing. Within
ninety (90) days after receiving a claim, a claims official appointed by the
Plan Administrator shall consider the claim and issue his or her determination
thereon in writing. If the Plan Administrator or claims official determines that
an extension of time is necessary, the claims official may extend the
determination period for up to an additional ninety (90) days by giving the
Claimant written notice indicating the special circumstances requiring the
extension of time prior to the termination of the initial ninety (90) day
period. Any claims that the Claimant does not pursue in good faith through the
initial claims stage shall be treated as having been irrevocably waived.

Claims Decisions

If the claim is granted, the benefits or relief the Claimant seeks shall be
provided. If the claim is wholly or partially denied, the claims official shall,
within ninety (90) days (or a longer period, as described above), provide the
Claimant with written notice of the denial, setting forth, in a manner
calculated to be understood by the Claimant: (1) the specific reason or reasons
for the denial; (2) specific references to the provisions on which the denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and (4) an explanation of the procedures
for appealing denied claims. If the Claimant can establish that the claims
official has failed to respond to the claim in a timely manner, the Claimant may
treat the claim as having been denied by the claims official.

Appeals of Denied Claims

Each Claimant shall have the opportunity to appeal the claims official’s denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity). A Claimant must appeal a
denied claim within sixty (60) days after receipt of written notice of denial of
the claim, or within sixty (60) days after it was due if the Claimant did not
receive it by its due date. The Claimant shall have the opportunity to submit
written comments, documents, records and other information relating to the
Claimant’s claim. The Claimant (or the Claimant’s duly authorized
representative) shall be provided upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant’s claim. The appeals official shall take into account during its
review all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefits review. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, shall be treated as having been
irrevocably waived.

Appeals Decisions

The decision by the appeals official shall be made not later than sixty
(60) days after the written appeal is received by the Plan Administrator,
however, if the appeals official determines that an extension

 

Appendix A-



--------------------------------------------------------------------------------

of time is necessary, the appeals official may extend the determination period
for up to an additional sixty (60) days by giving the Claimant written notice
indicating the special circumstances requiring the extension of time prior to
the termination of the initial sixty (60) day period. The appeal decision shall
be in writing, shall be set forth in a manner calculated to be understood by the
Claimant and shall include the following: (1) the specific reason or reasons for
the denial; (2) specific references to the provisions on which the denial is
based; (3) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim. If a Claimant does not
receive the appeal decision by the date it is due, the Claimant may deem the
appeal to have been denied.

Procedures

The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim.

Arbitration of Rejected Appeals

If a Claimant has pursued a claim through the appeal stage of these claims
procedures, the Claimant may contest the actual or deemed denial of that claim
through arbitration, as described below. In no event shall any denied claim be
subject to resolution by any means (such as in a court of law) other than
arbitration in accordance with the following provisions.

 

  2. Arbitration Procedure

Request for Arbitration

A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of an appeal (or within sixty
(60) days after he or she should have received the determination). The Claimant
or the Plan Administrator may bring an action in any court of appropriate
jurisdiction to compel arbitration in accordance with these procedures.

Applicable Arbitration Rules

If the Claimant has entered into a valid arbitration agreement with the Company,
the arbitration shall be conducted in accordance with that agreement. If not,
the rules set forth in the balance of this Appendix shall apply: The arbitration
shall be held under the auspices of the Judicial Arbitration and Mediation
Service (“JAMS”), whichever is chosen by the party who did not initiate the
arbitration. Except as provided below, the arbitration shall be in accordance
with JAMS’ then-current employment dispute resolution rules. The Arbitrator
shall apply the Federal Rules of Evidence and shall have the authority to
entertain a motion to dismiss or a motion for summary judgment by any party and
shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. The Federal Arbitration Act shall govern all arbitrations that
take place under these Detailed Claims and Arbitration Procedures (or that are
required to take place under them), and shall govern the interpretation or
enforcement of these Procedures or any arbitration award. To the extent that the
Federal Arbitration Act is inapplicable, Texas law pertaining to arbitration
agreements shall apply.

Arbitrator

The arbitrator (the “Arbitrator”) shall be an attorney familiar with employee
benefit matters who is licensed to practice law in the state in which the
arbitration is convened. The Arbitrator shall be

 

Appendix A-



--------------------------------------------------------------------------------

selected in the following manner from a list of eleven arbitrators drawn by the
sponsoring organization under whose auspices the arbitration is being conducted
and taken from its panel of labor and employment arbitrators. Each party shall
designate all arbitrators on the list whom they find acceptable; the parties
shall then alternately strike arbitrators from the list of arbitrators
acceptable to both parties, with the party who did not initiate the arbitration
striking first. If only one arbitrator is acceptable to both parties, he or she
will be the Arbitrator. If none of the arbitrators is acceptable to both
parties, a new panel of arbitrators shall be obtained from the sponsoring
organization and the selection process shall be repeated.

Location

The arbitration will take place in or near the city in which the Claimant is or
was last employed by the Company or in which the Plan is principally
administered, whichever is specified by the Plan Administrator, or in such other
location as may be acceptable to both the Claimant and the Plan Administrator.

Authority of Arbitrator

The Arbitrator shall have the authority to resolve any factual or legal claim
relating to the Plan or relating to the interpretation, applicability, or
enforceability of these arbitration procedures, including, but not limited to,
any claim that these procedures are void or voidable. The Arbitrator may grant a
Claimant’s claim only if the Arbitrator determines that it is justified because:
(1) the appeals official erred on an issue of law; or (2) the appeals official’s
findings of fact, if applicable, were not supported by substantial evidence. The
arbitration shall be final and binding on all parties.

Limitation on Scope of Arbitration

The Claimant may not present any evidence, facts, arguments, or theories at the
arbitration that the Claimant did not pursue in his or her appeal, except in
response to new evidence, facts, arguments, or theories presented on behalf of
the other parties to the arbitration. However, an arbitrator may permit a
Claimant to present additional evidence or theories if the Arbitrator determines
that the Claimant was precluded from presenting them during the claim and appeal
procedures due to procedural errors of the Plan Administrator or its delegates.

Administrative Record

The Plan Administrator shall submit to the Arbitrator a certified copy of the
record on which the appeals official’s decision was made.

Experts, Depositions, and Discovery

Except as otherwise permitted by the Arbitrator on a showing of substantial
need, either party may: (1) designate one expert witness; (2) take the
deposition of one individual and the other party’s expert witness; (3) propound
requests for production of documents; and (4) subpoena witnesses and documents
relating to the discovery permitted in this paragraph.

Pre-Hearing Procedures

At least thirty (30) days before the arbitration hearing, the parties must
exchange lists of witnesses, including any expert witnesses, and copies of all
exhibits intended to be used at the hearing. The Arbitrator shall have
jurisdiction to hear and rule on pre-hearing disputes and is authorized to hold
pre-hearing conferences by telephone or in person, as the Arbitrator deems
necessary.

 

Appendix A-



--------------------------------------------------------------------------------

Transcripts

Either party may arrange for a court reporter to provide a stenographic record
of the proceedings at the party’s own cost.

Post-Hearing Procedures

Either party, on request at the close of the hearing, may be given leave to file
a post-hearing brief within the time limits established by the Arbitrator.

Costs and Attorneys’ Fees

The prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled, except as required by applicable law.

Procedure for Collecting Costs From Claimant

Before the arbitration commences, the Claimant must deposit with the Plan
Administrator his or her share of the anticipated fees and costs of the
Arbitrator, as reasonably determined by the Plan Administrator. At least two
weeks before delivering his or her decision, the Arbitrator shall send his or
her final bill for fees and costs to the Plan Administrator for payment. The
Plan Administrator shall apply the amount deposited by the Claimant to pay the
Claimant’s share of the Arbitrator’s fees and costs and return any surplus
deposit. If the Claimant’s deposit is insufficient, the Claimant will be billed
for any remaining amount due. Failure to pay any amount within 10 days after it
is billed shall constitute the Claimant’s irrevocable election to withdraw his
or her arbitration request and abandon his or her claim.

Arbitration Award

The Arbitrator shall render an award and opinion in the form typically rendered
in labor arbitrations. Within twenty (20) days after issuance of the
Arbitrator’s award and opinion, either party may file with the Arbitrator a
motion to reconsider, which shall be accompanied by a supporting brief. If such
a motion is filed, the other party shall have twenty (20) days from the date of
the motion to respond, after which the Arbitrator shall reconsider the issues
raised by the motion and either promptly confirm or promptly change his or her
decision. The decision shall then be final and conclusive on the parties.
Arbitrator fees and other costs of a motion for reconsideration shall be borne
by the losing party, unless the Arbitrator orders otherwise. Either party may
bring an action in any court of appropriate jurisdiction to enforce an
arbitration award. A party opposing enforcement of an arbitration award may not
do so in an enforcement proceeding, but must bring a separate action in a court
of competent jurisdiction to set aside the award. In any such action, the
standard of review shall be the same as that applied by an appellate court
reviewing the decision of a trial court in a nonjury trial.

Severability

The invalidity or unenforceability of any part of these arbitration procedures
shall not affect the validity of the rest of the procedures.

 

Appendix A-



--------------------------------------------------------------------------------

APPENDIX B

ADDITIONAL INFORMATION

RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

1. Examine, without charge, at the Company’s headquarters, all documents
governing the Plan including collective bargaining agreements, if any, and
annual reports and Plan descriptions.

2. Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements,
if any, and copies of the latest annual report (Form 5500 Series) and summary
plan description. The Plan Administrator may make a reasonable charge for the
copies.

3. Receive a summary of the Plan’s annual financial report, if any. The Plan
administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your right under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within thirty
(30) days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan administrator. If you have a claim for
benefits, which is denied or ignored, in whole or in part, you may file suit in
a state or Federal court. In addition, if you disagree with the Plan’s decision
or lack thereof concerning the qualified status of a domestic relations order or
a medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

Appendix B-



--------------------------------------------------------------------------------

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

ADMINISTRATIVE INFORMATION

Name of Plan:    Separation Benefits Plan Plan Administrator and Sponsor:   

Compensation Committee of the Board of Directors

Waste Connections

10001 Woodloch Forest Drive, Suite 400

The Woodlands, TX 77380

Tel: (832) 442-2200

Fax: (832) 442-2290

Type of Administration:    Self-Administered Type of Plan:    Severance Pay “Top
Hat” Welfare Benefit Plan Employer Identification Number:    94-3283464
Direct Questions Regarding the Plan to:   

Compensation Committee of the Board of Directors

Waste Connections

10001 Woodloch Forest Drive, Suite 400

The Woodlands, TX 77380

Tel: (832) 442-2200

Fax: (832) 442-2290

Agent for Service of Legal Process:   

Corporate Secretary

Waste Connections

10001 Woodloch Forest Drive, Suite 400

The Woodlands, TX 77380

Tel: (832) 442-2200

Fax: (832) 442-2290

Service of Legal Process may also be made upon the Plan

Administrator

Plan Year End:    December 31 Plan Number:    502

 

Appendix B-